845 A.2d 769 (2004)
COMMONWEALTH of Pennsylvania, Appellant,
v.
Glenn A. MURRAY, Appellee.
Supreme Court of Pennsylvania.
Submitted October 7, 2003.
Decided March 23, 2004.
Susan E. Moyer, Lancaster, for appellant.
Lyn R. Bailey, Barry Gene Goldman, Lancaster, for Glenn A. Murray.
Before CAPPY, C.J., and CASTILLE, NIGRO, NEWMAN, SAYLOR and BAER, JJ.

ORDER
PER CURIAM:
AND NOW, this 23rd day of March, 2004, the order of the Lancaster County Court of Common Pleas is reversed insofar as it declared the Registration of Sexual Offenders Act unconstitutional, and the case is remanded for further proceedings. See Commonwealth v. Williams, 574 Pa. 487, 832 A.2d 962 (2003); Commonwealth v. Maldonado, 576 Pa. 101, 838 A.2d 710 (2003).
*770 Mr. Justice EAKIN did not participate in the consideration or decision of this case.